MEMORANDUM **
Charanjit Singh appeals from the district court’s judgment and challenges the 18-month sentence imposed following his guilty-plea conviction for trafficking in contraband tobacco and aiding and abetting and causing an act to be done, in violation of 18 U.S.C. §§ 2, 2342. Pursuant to An-*663ders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Singh’s counsel has filed a brief stating that there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided Singh the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Singh waived the right to appeal his sentence. Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable issue as to the validity of the appeal waiver. See United States v. Watson, 582 F.3d 974, 986-88 (9th Cir.2009). We accordingly dismiss the appeal. See id. at 988.
Counsel’s motion to withdraw is GRANTED.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.